DETAILED ACTION
Response to Amendment
	In response to amendment filed on 11/12/2021, claims 1- 10 and 13- 22 are pending for examination. Claims 11- 12 were cancelled.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 , 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. "PDSCH scheduling timing in NR", 3GPP Draft; R1-1708522_PDSCH_Schedultiming_Final, 3rd 2 generation Partnership Project (3GPP) (See IDS filed on 9/18/2019; page 2 (#2)) in view of Ang et al. (US Pub. No. 2020/0053755 A1) and in further view of Ang et al. (US Pub. No. 2019/0261405 A1), hereafter Ang-1.

	Regarding claim 1, Nokia teaches a user equipment device (UE), comprising: a receiver chain; and a processor, operably connected to the receiver chain and configured to cause the UE (see 2.1 UE) to:
	establish a wireless connection with a base station (see 2.1; first paragraph of page 2);
	receive, from the base station, a scheduling parameter (see 2.1; first paragraph of page 2; set of values received by higher layer signaling can be a scheduling parameter);
	subsequently, determine that the scheduling parameter indicates cross-slot scheduling for a current slot, wherein cross-slot scheduling indicates that control information during a current slot applies to a future slot subsequent to the current slot (see 2.1; second paragraph of page 2; having values K0 >0 (i.e. cross-slot scheduling) provides UE energy saving. For example, if the UE has not been scheduled for DL data reception in the current slot, the UE might need to create baseband data (including FFT processing) only for DL control symbols, and not for DL data. However, semi-static configuration of DL scheduling delay (KO>O) is a sufficient solution to facilitate UE energy saving. Therefore, semi-static configuration of DL scheduling delay can be sufficient in many scenarios, and it should be supported.);
	receive, from the base station during the current slot, the control information, wherein the receiver chain is used to receive the control information (already discussed above; see 2.1 second paragraph of page 2…For example, if the UE has not been scheduled for DL data reception in the current slot, the UE might need to create baseband data (including FFT processing) only for DL control symbols, and not for DL data. However, semi-static configuration of DL scheduling delay (KO>O) is a sufficient solution to facilitate UE energy saving…); and
	in response to the determination that the scheduling parameter indicates cross-slot scheduling for the current slot, decode the control information (already stated above; see 2.1 second paragraph of page 2;… For example, if the UE has not been scheduled for DL data reception in the current slot, the UE might need to create baseband data (including FFT processing) only for DL control symbols, and not for DL data. ….. configuration of DL scheduling delay (KO>O) is a sufficient solution to facilitate UE energy saving…). 
	But Nokia is silent regarding scheduling parameter indicating a minimum K0 value, K0_min wherein the minimum K0 value, K0_min is a minimum slot offset for cross-slot scheduling for subsequent slots; cross-slot scheduling indicates that control information during a current slot applies to a future slot subsequent to the current slot; decoding for determining a slot offset, K0, for the control information, wherein a K0 value below the minimum K0 value, K0_min in the current slot is precluded.
	However Ang states in the abstract about a base station may implement cross-carrier scheduling. A user equipment (UE) may identify a minimum scheduling delay (i.e. K0_min or slot delay threshold; see [0005]) and may receive a downlink grant on a first CC. The UE may further identify the slot in which a downlink data transmission corresponding to the downlink grant will be received (i.e. subsequently), and may identify the slot such that the minimum scheduling delay is satisfied. The UE may the receive the downlink data transmission, as indicated in the downlink grant, in the identified slot; further see [0179- 0181] UE 115 may be configured with two minimum K0 thresholds: a larger threshold (e.g., K0_0) and a default threshold (K0_1) (i.e. K0_min here) that is smaller; see [0179]; further refer to [0181] UE 115 may determine that the downlink grant corresponds to a larger K0_0 value (e.g., K0_0=3). For instance, after a long period of not receiving any scheduling on CC2, UE 115 may have activated the K0_0 value (as described in greater detail with respect to FIG. 10). UE 115 may exit low power mode and, in slot 4 may wake up to receive the downlink data transmission scheduled in slot 1. Upon exiting low power mode, UE 115 may switch from K0_0 to the default K0_1 (e.g., K0_1=1) and may receive subsequent grants in slot 4 corresponding to downlink data transmissions in slot 5, grants in slot 5 corresponding to downlink data transmission in subsequent slot 6, etc.; further see [0172] in context with [0171] regarding K0 value below K0_min is precluded; see [0171]… If the table entry indicates a K0 greater than the minimum K0 threshold, then the minimum K0 threshold is satisfied and the UE 115 may receive the corresponding downlink data transmission at the indicated slot; now refer to [0172].. the entry selected for time-domain allocation field in the cross-carrier scheduling DCI may not satisfy the minimum K0 threshold. In such examples, UE 115 may consider the DCI to be invalid and may discard the invalid DCI… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ang with the teachings of Nokia to make system more effective. Having a mechanism wherein scheduling parameter indicating a minimum K0 value, K0_min wherein the minimum K0 value, K0_min is a minimum slot offset for cross-slot scheduling for subsequent slots; cross-slot scheduling indicates that control information during a current slot applies to a future slot subsequent to the current slot; decoding for determining a slot offset, K0, for the control information, wherein a K0 value below the minimum K0 value, K0_min in the current slot is precluded; greater way energy efficient communication can be carried out in the communication system. 
	But Nokia is silent about limitations, receiving in a first slot DCI indicating Ko value for future use applicable starting from a second slot and not the first slot, and scheduling parameter as a 1-bit index indication and the second slot is determined at the first slot; however Ang-1 teaches in Fig. 4A about examples of downlink transmission timelines that support DCI signaling schemes; see [0048] and particularly about #400-b and in context with [0123] refer to [0125] wherein .. downlink transmission timeline 400-b, the first slot (e.g., slotn) may include DCI 405-c, and based on the k0=1 delay set throughout downlink transmission timeline 400-b, the PDSCH 410-c may be scheduled in the next slot (e.g., slotn+1) following slotn in which DCI 405-c was transmitted. In this case, the first slot, slotn, may be of a first BWP format (e.g., a narrow BWP format). DCI 405-c may include a BWP index for an upcoming slot, shown here to be slotn+3, where the BWP index indicates that the BWP format for the upcoming slow is a second BWP format (e.g., a wide BWP format) (i.e. first slot (slotn) receiving DCI having a scheduling parameter having k0=1 which is applicable starting from a second slot (here slonn+1) and scheduling parameter k0 indicated as a 1-bit index which is determined at slonn)…. due to the k0=1 delay, DCI 405-d may schedule a data transmission in PDSCH 410-d in slot.sub.n+4 (i.e. subsequently at or after second slot determining about cross-slot scheduling for current slot). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ang-1 with the teachings of Nokia in view of Ang to make system more standardized. Having a mechanism wherein receiving in a first slot DCI indicating Ko value for future use applicable starting from a second slot and not the first slot, and scheduling parameter as a 1-bit index indication and the second slot is determined at the first slot; greater more standardization can be carried out in the communication system.

	Regarding claim 4, Nokia in view of Ang and Ang-1 teaches as per claim 1, wherein the scheduling parameter includes a media access control (MAC) control element (CE); see [0173] Base station 105 may configure UE 115 with the K0 threshold via, for example, an RRC signal, a MAC CE signal, a DCI, or the like. In some examples, the minimum K0 threshold may be configured per cross-scheduled CC; further see [0190].

	Regarding claim 6, Nokia in view of Ang and Ang-1 teaches as per claim 1, wherein the processor is further configured to cause the UE to receive second control information changing the minimum K0 value, K0_min; ANG see [0179- 0181] triggering condition scheduled for K0_0 and K0_1 in context with Abstract.. the UE and the base station may alternate between a long minimum scheduling delay and a short minimum scheduling delay.

	Regarding claim 8, Nokia teaches an apparatus comprising: a processor configured to cause the a user equipment (UE) to (see 2.1 UE):
	receive, from the base station, a scheduling parameter (see 2.1; first paragraph of page 2; set of values received by higher layer signaling can be a scheduling parameter);
	determine based on (scheduling parameter) that first slot control information is cross-slot scheduled (see 2.1; first paragraph of page 2; set of values received by higher layer signaling can be a scheduling parameter; further see 2.1; second paragraph of page 2; having values K0 >0 (i.e. cross-slot scheduling) (K0 as a scheduling parameter) provides UE energy saving. For example, if the UE has not been scheduled for DL data reception in the current slot, the UE might need to create baseband data (including FFT processing) only for DL control symbols, and not for DL data. However, semi-static configuration of DL scheduling delay (KO>O) is a sufficient solution to facilitate UE energy saving. Therefore, semi-static configuration of DL scheduling delay can be sufficient in many scenarios, and it should be supported );
	receive, from the base station, the first slot control information during the first slot	(already discussed above; see 2.1 second paragraph of page 2…For example, if the UE has not been scheduled for DL data reception in the current slot, the UE might need to create baseband data (including FFT processing) only for DL control symbols, and not for DL data. However, semi-static configuration of DL scheduling delay (KO>O) is a sufficient solution to facilitate UE energy saving…); and
	decode the first control information (already stated above; see 2.1 second paragraph of page 2;… For example, if the UE has not been scheduled for DL data reception in the current slot, the UE might need to create baseband data (including FFT processing) only for DL control symbols, and not for DL data. ….. configuration of DL scheduling delay (KO>O) is a sufficient solution to facilitate UE energy saving…).  	
	But Nokia is silent regarding scheduling parameter indicating a minimum K0 value, K0_min wherein the minimum K0 value, K0_min is a minimum slot offset for cross-slot scheduling for subsequent slots; decoding for determining a slot offset, K0, for the first control information, wherein a K0 value below the minimum K0 value, K0_min in the first slot is ruled out based on the determination that the first slot control information is cross-slot scheduled. 
	However Ang states in the abstract about a base station may implement cross-carrier scheduling. A user equipment (UE) may identify a minimum scheduling delay (i.e. K0_min or slot delay threshold; see [0005]) and may receive a downlink grant on a first CC. The UE may further identify the slot in which a downlink data transmission corresponding to the downlink grant will be received (i.e. subsequently), and may identify the slot such that the minimum scheduling delay is satisfied. The UE may the receive the downlink data transmission, as indicated in the downlink grant, in the identified slot; further see [0179- 0181] UE 115 may be configured with two minimum K0 thresholds: a larger threshold (e.g., K0_0) and a default threshold (K0_1) (i.e. K0_min here) that is smaller; see [0179]; further refer to [0181] UE 115 may determine that the downlink grant corresponds to a larger K0_0 value (e.g., K0_0=3). For instance, after a long period of not receiving any scheduling on CC2, UE 115 may have activated the K0_0 value (as described in greater detail with respect to FIG. 10). UE 115 may exit low power mode and, in slot 4 may wake up to receive the downlink data transmission scheduled in slot 1. Upon exiting low power mode, UE 115 may switch from K0_0 to the default K0_1 (e.g., K0_1=1) and may receive subsequent grants in slot 4 corresponding to downlink data transmissions in slot 5, grants in slot 5 corresponding to downlink data transmission in subsequent slot 6, etc.; further see [0172] in context with [0171] regarding K0 value below K0_min is ruled out; see [0171]… Base station 105 and UE 115 may observe that the entry selected for time-domain allocation field in a cross-carrier scheduling downlink control information (DCI) satisfies the minimum K0 threshold. That is, control symbols 805 in CC1 may include a DCI, which may include an index to select an entry in the table. If the table entry indicates a K0 greater than the minimum K0 threshold, then the minimum K0 threshold is satisfied and the UE 115 may receive the corresponding downlink data transmission at the indicated slot; now refer to [0172].. the entry selected for time-domain allocation field in the cross-carrier scheduling DCI may not satisfy the minimum K0 threshold. In such examples, UE 115 may consider the DCI to be invalid and may discard the invalid DCI… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ang with the teachings of Nokia to make system more effective. Having a mechanism wherein scheduling parameter indicating a minimum K0 value, K0_min wherein the minimum K0 value, K0_min is a minimum slot offset for cross-slot scheduling for subsequent slots; decoding for determining a slot offset, K0, for the first control information, wherein a K0 value below the minimum K0 value, K0_min in the first slot is ruled out based on the determination that the first slot control information is cross-slot scheduled; greater way energy efficient communication can be carried out in the communication system.
	But Nokia is silent about limitations, receiving in a first time a DCI indicating Ko value for future use applicable starting from a second time, and scheduling parameter as a 1-bit index indication and the second time is determined at the first time; however Ang-1 teaches in Fig. 4A about examples of downlink transmission timelines that support DCI signaling schemes; see [0048] and particularly about #400-b and in context with [0123] refer to [0125] wherein .. downlink transmission timeline 400-b, the first slot (e.g., slotn first time here) may include DCI 405-c, and based on the k0=1 delay set throughout downlink transmission timeline 400-b, the PDSCH 410-c may be scheduled in the next slot (e.g., slotn+1 second time here) following slotn in which DCI 405-c was transmitted. In this case, the first slot, slotn, may be of a first BWP format (e.g., a narrow BWP format). DCI 405-c may include a BWP index for an upcoming slot, shown here to be slotn+3, where the BWP index indicates that the BWP format for the upcoming slow is a second BWP format (e.g., a wide BWP format) (i.e. first time (slotn) receiving DCI having a scheduling parameter having k0=1 which is applicable starting from a second time (here slonn+1) and scheduling parameter k0 indicated as a 1-bit index which is determined at slonn)…. due to the k0=1 delay, DCI 405-d may schedule a data transmission in PDSCH 410-d in slot.sub.n+4 (i.e. subsequently at or after second time determining about cross-slot scheduling for current slot). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ang-1 with the teachings of Nokia in view of Ang to make system more standardized. Having a mechanism wherein receiving in a first time a DCI indicating Ko value for future use applicable starting from a second time and scheduling parameter as a 1-bit index indication and the second time is determined at the first time; greater more standardization can be carried out in the communication system.

	Regarding claim 22, Nokia in view of Ang and Ang-1 teaches as per claim 8, wherein the processor is further configured to cause the UE to receive second control information changing the minimum K0 value, K0_min; ANG see [0179- 0181] triggering condition scheduled for K0_0 and K0_1 in context with Abstract.. the UE and the base station may alternate between a long minimum scheduling delay and a short minimum scheduling delay.

Claims 2, 5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. "PDSCH scheduling timing in NR", 3GPP Draft; R1-1708522_PDSCH_Schedultiming_Final, 3rd 2 generation Partnership Project (3GPP) (See IDS filed on 9/18/2019; page 2 (#2)) in view of Ang et al. (US Pub. No. 2020/0053755 A1) and in further view of Ang et al. (US Pub. No. 2019/0261405 A1), hereafter Ang-1 and in further view of Qualcomm et al. “UE power saving during Active State” (See IDS filed on 9/18/2019; page 2 (#3)).

	Regarding claim 2, Nokia in view of Ang and Ang-1 teaches as per claim 1, wherein the processor is further configured to cause the UE to:
receive a radio resource control (RRC) configuration from the base station; (Nokia see 2.1 page 2 first paragraph higher layer signaling), wherein the RRC configuration specifies a plurality of scheduling options including same-slot scheduling and cross-slot scheduling (Nokia see 2.1 page 2 second paragraph values Ko=o (same slot), Ko>1 (cross slot)for different scheduling), but Nokia fails to state about states about wherein to determine that the scheduling parameter indicates cross-slot scheduling for the current slot is based on ruling out same-slot scheduling for the current slot; however Qualcomm teaches in see 3.1.2 specifically see last three lines of page 2; .. It has been further agreed that k0 can be dynamically signalled. Therefore, quick transition with low overhead between cross-slot scheduling for power saving (i.e. during periods of low data activity), and same-slot scheduling for high performance mode (i.e. during periods of high data activity) can be an attainable goal; further see page 3 lines 1- 10; further refer to page 1 specifically last paragraph (introduction about RRC-connected UE…any various power saving techniques). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of Nokia in view of Ang and Ang-1 to make system more effective. Having a mechanism wherein to determine that the scheduling parameter indicates cross-slot scheduling for the current slot is based on ruling out same-slot scheduling for the current slot; greater way energy efficient communication can be carried out in the communication system.

	Regarding claim 5, Nokia in view of Ang and Ang-1 teaches as per claim 1, Nokia states about power down the receiver chain prior to decoding the control information (already stated above; see 2.1 second paragraph of page 2;… For example, if the UE has not been scheduled for DL data reception in the current slot, the UE might need to create baseband data (including FFT processing) only for DL control symbols, and not for DL data. ….. configuration of DL scheduling delay (KO>O) is a sufficient solution to facilitate UE energy saving…)
But Nokia is silent regards to wherein said powering down the receiver chain is further based at least in part on previously received control information; however Qualcomm states in  page 2, 3.1.2 about powering down the receiver chain is further based at least in part on previously received control information. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of Nokia in view of Ang and Ang-1 to make system more effective. Having a mechanism wherein said powering down the receiver chain is further based at least in part on previously received control information; greater way energy efficient communication can be carried out in the communication system.

	Regarding claim 21, Nokia in view of Ang and Ang-1 teaches as per claim 8, wherein the processor is further configured to cause the UE to:
receive from the base station, a radio resource control (RRC) configuration (Nokia see 2.1 page 2 first paragraph higher layer signaling), wherein the RRC configuration specifies a plurality of scheduling options including same-slot scheduling and cross-slot scheduling (Nokia see 2.1 page 2 second paragraph values Ko=o (same slot), Ko>1 (cross slot)for different scheduling), but Nokia fails to state about states about wherein to determine that the scheduling parameter indicates cross-slot scheduling for the current slot is based on ruling out same-slot scheduling for the current slot; however Qualcomm teaches in see 3.1.2 specifically see last three lines of page 2; .. It has been further agreed that k0 can be dynamically signalled. Therefore, quick transition with low overhead between cross-slot scheduling for power saving (i.e. during periods of low data activity), and same-slot scheduling for high performance mode (i.e. during periods of high data activity) can be an attainable goal; further see page 3 lines 1- 10; further refer to page 1 specifically last paragraph (introduction about RRC-connected UE…any various power saving techniques). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of Nokia in view of Ang and Ang-1 to make system more effective. Having a mechanism wherein to determine that the scheduling parameter indicates cross-slot scheduling for the current slot is based on ruling out same-slot scheduling for the current slot; greater way energy efficient communication can be carried out in the communication system.

Claims 7, 9- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. "PDSCH scheduling timing in NR", 3GPP Draft; R1-1708522_PDSCH_Schedultiming_Final, 3rd 2 generation Partnership Project (3GPP) (See IDS filed on 9/18/2019; page 2 (#2)) in view of Ang et al. (US Pub. No. 2020/0053755 A1) and in further view of Ang et al. (US Pub. No. 2019/0261405 A1), hereafter Ang-1 and in further view of ANG et al. (US Pub. No. 2019/0090299 A1), hereafter ANG1.

	Regarding claim 7, Nokia in view of Ang and Ang-1 teaches as per claim 1, but Nokia is silent regarding wherein the processor is further configured to cause the UE to:
receive, from the base station, second control information including an updated scheduling parameter; and determine that the updated scheduling parameter indicates same-slot scheduling for a third slot subsequent to the future slot; however ANG1 states in [0194] about  UE 120 may communicate with BS 110 using a plurality of bandwidth parts, such as a first bandwidth part (BWP1) configured as a low power bandwidth part configured for cross -slot scheduling in a non-CDRX mode and a second bandwidth part (BWP2) configured as a high power bandwidth part configured for cross -slot scheduling in a CDRX mode….; now refer to Fig. 20 and [0196].. UE 120 may initially operate in the sleep mode on the first bandwidth part, and may receive a downlink DCI triggering a bandwidth part switch (i.e. second control information). For example, during an on duration, UE 120 may receive a downlink DCI associated with triggering a transition to the second bandwidth part (i.e. same-slot scheduling /higher power/power-on determination)…; now refer to [0197].. 2030, when operating in the second bandwidth part, UE 120 may receive an indicator to switch to a different timing parameter (k.sub.0=0) (i.e. third slot subsequent to a future slot) for the second bandwidth part. In this way, UE 120 enables a multi-stage (e.g., two-stage) wake-up procedure for the CDRX mode, thereby enabling reduced power utilization relative to, for example, a one-stage wake-up procedure directly from a sleep mode to a reception mode (e.g., without a microsleep mode). In some aspects, after reception of the scheduled data, UE 120 may transition from a first power level of the second bandwidth part to a second power level of the second bandwidth part, thereby reducing a power utilization, and may activate an inactivity timer and a bandwidth part timer. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of ANG1 with the teachings of Nokia in view of Ang and Ang-1 to make system more effective. Having a mechanism receive, from the base station, second control information including an updated scheduling parameter; and determine that the updated scheduling parameter indicates same-slot scheduling for a third slot subsequent to the future slot; greater way energy efficient communication can be carried out in the communication system. 

	Regarding claim 9, Nokia in view of Ang and Ang-1 teaches as per claim 8, Nokia states about power down the receiver chain prior to decoding the control information (already stated above; see 2.1 second paragraph of page 2;… For example, if the UE has not been scheduled for DL data reception in the current slot, the UE might need to create baseband data (including FFT processing) only for DL control symbols, and not for DL data. ….. configuration of DL scheduling delay (KO>O) is a sufficient solution to facilitate UE energy saving…); but Nokia is silent regarding repower, based on the first slot control information, the at least one component of the UE for a second slot subsequent to the first slot; and receive data associated with the first slot control information during the second slot; however ANG1 states in [0194] about  UE 120 may communicate with BS 110 using a plurality of bandwidth parts, such as a first bandwidth part (BWP1) configured as a low power bandwidth part configured for cross -slot scheduling in a non-CDRX mode and a second bandwidth part (BWP2) configured as a high power bandwidth part configured for cross -slot scheduling in a CDRX mode….; now refer to Fig. 20 and [0196].. UE 120 may initially operate in the sleep mode on the first bandwidth part, and may receive a downlink DCI triggering a bandwidth part switch. For example, during an on duration, UE 120 may receive a downlink DCI associated with triggering a transition to the second bandwidth part (i.e. repower)…; now refer to [0197].. 2030, when operating in the second bandwidth part, UE 120 may receive an indicator to switch to a different timing parameter (k.sub.0=0) for the second bandwidth part... It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of ANG1 with the teachings of Nokia in view of ANG and Ang-1 to make system more effective. Having a mechanism to decode the first slot control information; repower, based on the first slot control information, the at least one component of the UE for a second slot subsequent to the first slot; and receive data associated with the first slot control information during the second slot; greater way energy efficient communication can be carried out in the communication system. 

	Regarding claim 10, Nokia in view of Ang and Ang-1 teaches as per claim 8, but Nokia fails to state about wherein the determination that the first slot control information is cross-slot scheduled is further based on an indication that a value of K0 is frozen; however ANG1 states in [0185] .. For example, a control channel communication in a first slot may be associated with indicating no grant for a second slot, and a control channel transmission in the second slot may be associated with indicating no grant for a third slot (i.e. frozen value). In this case, by setting a timing parameter, k.sub.0, described above, to a value greater than 0 and by using cross-slot scheduling to indicate a lack of a grant for an upcoming slot, UE 120 enables use of a microsleep mode in the upcoming slot. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of ANG1 with the teachings of Nokia in view of Ang and Ang-1 to make system more standardized.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. "PDSCH scheduling timing in NR", 3GPP Draft; R1-1708522_PDSCH_Schedultiming_Final, 3rd 2 generation Partnership Project (3GPP) (See IDS filed on 9/18/2019; page 2 (#2)) in view of Ang et al. (US Pub. No. 2020/0053755 A1) and in further view of Ang et al. (US Pub. No. 2019/0261405 A1), hereafter Ang-1 and in further of Takeda et al. (US Pub. No. 2020/0008232 A1).

	Regarding claim 13, Nokia in view of Ang and Ang-1 teaches as per claim 8, but Nokia fails to state about wherein the determination that the first slot control information is cross-slot scheduled is further based on an indication that a value of K0 is unchanged from a previous value of K0; however Takeda states in [0086] about when executing cross-slot scheduling, predetermined values that are configured in advance may be used as data starting positions. For example, if data that is transmitted in a predetermined slot (#n+1) is scheduled by downlink control information provided in another slot (#n), the starting position of the data assumes a predetermined value that is configured in advance. The predetermined value may be a fixed value defined in the specification, or a value that is configured in the user terminal via higher layer signaling and so on…; further see [0160] control section 401 controls receipt and/or transmission of data scheduled by downlink control information to which cross-slot scheduling is applied. For example, the control section 401 judges the position where the allocation of data in the time direction starts, based on downlink control information…; further see [0161] control section 401 may judge the data allocation starting position in a predetermined slot and the data allocation starting position in another slot based on downlink control information and/or the common control information provided in the predetermined slot. In addition, the control section 401 may control receipt and/or transmission of data in a predetermined slot and another slot based on downlink control information provided in the predetermined slot, and determine the data allocation starting positions in a predetermined slot and in another slot based on common control information provided in the predetermined slot…further see [0099] fixed value/s. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda with the teachings of Nokia in view of Ang and Ang-1 to make system more standardized.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. "PDSCH scheduling timing in NR", 3GPP Draft; R1-1708522_PDSCH_Schedultiming_Final, 3rd 2 generation Partnership Project (3GPP) (See IDS filed on 9/18/2019; page 2 (#2)) in view of Ang et al. (US Pub. No. 2020/0053755 A1) and in further view of Ang et al. (US Pub. No. 2019/0261405 A1), hereafter Ang-1 and in further of Park et al. (US Pub. No. 2020/0008232 A1).

	Regarding claim 14, Nokia in view of Ang and Ang-1 teaches as per claim 8, but Nokia fails to state about wherein the processor is further configured to cause the UE to: determine a number of slots for which control information is cross-slot scheduled; however Park states in [0167] about ….the transceiver 1110 may receive cross slot scheduling configuration information and SFI information, and the processor 1130 may determine whether slots corresponding to candidate values of n available for DL data cross-slot scheduling in a k-th slot are all set to UL by an SFI or slots corresponding to candidate values of n available for UL data cross-slot scheduling are all set to DL by the SFI.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda with the teachings of Nokia in view of Ang and Ang-1 to make system more standardized.

Claims 15- 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2020/0008232 A1) in view of Ang et al. (US Pub. No. 2020/0053755 A1) and in further view of Ang et al. (US Pub. No. 2019/0261405 A1), hereafter Ang-1.

	Regarding claim 15, Takeda teaches a method comprising: by a base station of a cellular network: establishing communication with a user equipment device (UE) (see [0086] downlink control information to UE from network side (i.e. base station));
	transmitting, to the UE, a scheduling parameter prior to a first slot, wherein the scheduling parameter indicates one of cross-slot scheduling or same-slot scheduling for the first slot; transmitting, to the UE during the first slot, control information, wherein the control information is consistent with the scheduling parameter; and performing communication with the UE according to the control information (see [0086]… when executing cross-slot scheduling, predetermined values that are configured in advance may be used as data starting positions. For example, if data that is transmitted in a predetermined slot (#n+1) is scheduled by downlink control information provided in another slot (#n), the starting position of the data assumes a predetermined value that is configured in advance. The predetermined value may be a fixed value defined in the specification, or a value that is configured in the user terminal via higher layer signaling and so on. In this case, the user terminal can identify the starting position of the data without considering the common control information that is reported per slot….). But Takeda is silent regarding scheduling parameter indicating a minimum K0 value, K0_min wherein the minimum K0 value, K0_min is a minimum slot offset and subsequent transmission to UE; however Ang states in the abstract about a base station may implement cross-carrier scheduling. A user equipment (UE) may identify a minimum scheduling delay (i.e. K0_min or slot delay threshold; see [0005]) and may receive a downlink grant on a first CC. The UE may further identify the slot in which a downlink data transmission corresponding to the downlink grant will be received (i.e. subsequently), and may identify the slot such that the minimum scheduling delay is satisfied. The UE may the receive the downlink data transmission, as indicated in the downlink grant, in the identified slot; further see [0179- 0181] UE 115 may be configured with two minimum K0 thresholds: a larger threshold (e.g., K0_0) and a default threshold (K0_1) (i.e. K0_min here) that is smaller; see [0179]; further refer to [0181] UE 115 may determine that the downlink grant corresponds to a larger K0_0 value (e.g., K0_0=3). For instance, after a long period of not receiving any scheduling on CC2, UE 115 may have activated the K0_0 value (as described in greater detail with respect to FIG. 10). UE 115 may exit low power mode and, in slot 4 may wake up to receive the downlink data transmission scheduled in slot 1. Upon exiting low power mode, UE 115 may switch from K0_0 to the default K0_1 (e.g., K0_1=1) and may receive subsequent grants in slot 4 corresponding to downlink data transmissions in slot 5, grants in slot 5 corresponding to downlink data transmission in subsequent slot 6, etc.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ang with the teachings of Nokia to make system more effective. Having a mechanism wherein scheduling parameter indicating a minimum K0 value, K0_min wherein the minimum K0 value, K0_min is a minimum slot offset and subsequent transmission to UE; greater way energy efficient communication can be carried out in the communication system.
	But Takeda is silent about the first time is prior to first slot and the first slot is determined by the UE when the scheduling parameter is received; however Ang-1 teaches in Fig. 4A about examples of downlink transmission timelines that support DCI signaling schemes; see [0048] and particularly about #400-b and in context with [0123] refer to [0125] wherein .. downlink transmission timeline 400-b, the first slot (e.g., slotn here first time) may include DCI 405-c, and based on the k0=1 delay set throughout downlink transmission timeline 400-b, the PDSCH 410-c may be scheduled in the next slot (e.g., slotn+1 here first slot) following slotn in which DCI 405-c was transmitted. In this case, the first slot, slotn, may be of a first BWP format (e.g., a narrow BWP format). DCI 405-c may include a BWP index for an upcoming slot, shown here to be slotn+3, where the BWP index indicates that the BWP format for the upcoming slow is a second BWP format (e.g., a wide BWP format) (i.e. at first time (slotn) receiving DCI having a scheduling parameter having k0=1 which is applicable starting from a first slot (here slonn+1) and scheduling parameter k0 indicated as a 1-bit index which is determined at slonn)…. due to the k0=1 delay, DCI 405-d may schedule a data transmission in PDSCH 410-d in slot.sub.n+4. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ang-1 with the teachings of Takeda in view of Ang to make system more standardized. Having a mechanism wherein the first time is prior to first slot and the first slot is determined by the UE when the scheduling parameter is received; gretaer way standardization can be carried out in the communication system.


	Regarding claim 16, Takeda in view of Ang and Ang-1 states as per claim 15 regarding  the method further comprising: transmitting, to the UE, a radio resource control (RRC) configuration, wherein the RRC configuration specifies a plurality of scheduling options comprising same-slot scheduling and cross-slot scheduling; Takeda see abstract ..a receiving section that receives downlink control information, and a control section that controls receipt and/or transmission of data scheduled by the downlink control information, where data that is transmitted in the same slot as and/or a different slot from that of the downlink control information is scheduled by the downlink control information..; now refer to [0007].. Note that controlling data scheduling in different slots based on downlink control information in a predetermined slot is also referred to as “cross-slot scheduling.”; now refer to [0049].. configured semi-statically by RRC signaling, or, where there are candidates that are configured semi-statically by RRC signaling, one may be designated, dynamically, by a specific bit field that is included in data-scheduling downlink control information.

	Regarding claim 18, Takeda in view of Ang and Ang-1 states as per claim 15, Takeda teaches about wherein to indicate cross-slot scheduling, the scheduling parameter includes an indication that a value of K0 is the same as in a previous slot; see [0086].. executing cross-slot scheduling, predetermined values that are configured in advance may be used as data starting positions. For example, if data that is transmitted in a predetermined slot (#n+1) is scheduled by downlink control information provided in another slot (#n), the starting position of the data assumes a predetermined value that is configured in advance. The predetermined value may be a fixed value (hence same value as in previous slot (#n)) defined in the specification, or a value that is configured in the user terminal via higher layer signaling and so on…

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2020/0008232 A1) in view of Ang et al. (US Pub. No. 2020/0053755 A1) in view of Qualcomm et al. “UE power saving during Active State” (See IDS filed on 9/18/2019; page 2 (#3)) and in further view of Ang et al. (US Pub. No. 2019/0261405 A1), hereafter Ang-1.

	Regarding claim 17, Takeda in view of Ang and Ang-1 teaches as per claim 15, but Takeda is silent regards to wherein to indicate cross-slot scheduling, the scheduling parameter includes an indication that a value of K0 is greater than 0 for the first slot; however Qualcomm states on page 2, 3.1.2 about  If the grant can be transmitted one slot in advance, i.e. data assignment being cross-slot scheduled, DL control channel processing would not be in the critical timeline for microsleep decision. Suppose in Slot n, UE knows from decoding the PDCCH that there is no grant for the Slot n+1;…. It has been further agreed that k0 can be dynamically signalled. TI1erefore, quick transition with low overhead between cross-slot scheduling for power saving (i.e. during periods of low data activity), and same-slot scheduling for high performance mode (i.e. during periods of high data activity) can be an attainable goal; further see page 3 first 10 lines. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of Takeda in view of Ang and Ang-1 to make system more effective. Having a mechanism wherein to indicate cross-slot scheduling, the scheduling parameter includes an indication that a value of K0 is greater than 0 for the first slot; greater way resources can be managed/utilized in the communication system.

Claims 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2020/0008232 A1) in view of Ang et al. (US Pub. No. 2020/0053755 A1) in view of in view of Xi et al. (US Pub. No. 2020/0288479 A1) and in further view of Ang et al. (US Pub. No. 2019/0261405 A1), hereafter Ang-1.

	Regarding claim 19, Takeda in view of Ang and Ang-1 states as per claim 15, but Takeda fails to state about wherein the scheduling parameter includes an indication of a toggle for K0; however Xi states in [0084] about the examples given herein, a parameter or variable K may be utilized as a threshold, a level, a numerical point, or the like.. threshold K may be based on WTRU capability when one or more candidate values of threshold K are available. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xi with the teachings of Takeda in view of Ang and Ang-1 to make system more effective. Having a mechanism wherein the scheduling parameter includes an indication of a toggle for K0; greater way resources can be managed/utilized in the communication system.

	Regarding claim 20, Takeda in view of Ang and Ang-1 states as per claim 15, but Takeda fails to state about wherein the scheduling parameter includes an indication of a duration of the scheduling parameter; however Xi states in [0089, 0091] about the duration. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xi with the teachings of Takeda in view of Ang and Ang-1 to make system more effective. Having a mechanism wherein the scheduling parameter includes an indication of a toggle for K0; greater way resources can be managed/utilized in the communication system.
Allowable Subject Matter
	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Note
	References ANG1 (US Pub. No. 2019/0090299 A1) and Ang-1(US Pub. No. 2019/0261405 A1) both are different references.
Response to Arguments
Applicant's arguments filed in the remarks on 11/12/2021 have been fully considered but they are not persuasive. 
	On page 8, lines 7- 27 of the remarks applicant argues, “…cited references fail to teach or suggest at least “receive, from the base station in a first slot, a scheduling parameter in a downlink control information (DCI) message indicating a minimum KO value, KO min for future use, wherein the minimum KO value, KO min, is a minimum slot offset for cross-slot scheduling applicable starting from a second slot and not the first slot, wherein the scheduling parameter is indicated as a 1-bit index, wherein the second slot is determinable at the first slot” and subsequently “decode the control information to determine a slot offset, KO, for the control information, wherein a KO value below the minimum KO value, KO min in the current slot is precluded”. Regarding these features, the Office Action acknowledges that Nokia does not suggest any similar KO_min value and cites Ang755 at the Abstract, [0005], [0171-0172], and [0179-0181] and Ang405 at Fig. 4A and [0123], [0125], and [0048]. As explained in response to the previous Office Action, Ang755 does not suggest indicating a minimum KO value in a first slot, such that the KO value is “applicable starting from a determinable second slot and not the first slot” as in claim 1. In Ang755, the “minimum scheduling delay” is applicable immediately or applicable only subject to certain triggering conditions (e.g., and thus not “determinable” as in claim 1). Detailed arguments regarding Ang755 are included below”.
	Examiner disagrees and respectfully submits that Ang (i.e. ANg 755) clearly states about indicating a minimum KO value in a first slot, such that the KO value is “applicable starting from a determinable second slot and not the first slot”; see see [0179- 0181] UE 115 may be configured with two minimum K0 thresholds: a larger threshold (e.g., K0_0) and a default threshold (K0_1) (i.e. K0_min here) that is smaller; see [0179]; further refer to [0181] UE 115 may determine that the downlink grant corresponds to a larger K0_0 value (e.g., K0_0=3). For instance, after a long period of not receiving any scheduling on CC2, UE 115 may have activated the K0_0 value (as described in greater detail with respect to FIG. 10). UE 115 may exit low power mode and, in slot 4 may wake up to receive the downlink data transmission scheduled in slot 1. Upon exiting low power mode, UE 115 may switch from K0_0 to the default K0_1 (e.g., K0_1=1) and may receive subsequent grants in slot 4 corresponding to downlink data transmissions in slot 5, grants in slot 5 corresponding to downlink data transmission in subsequent slot 6, etc.; further see [0172] in context with [0171] regarding K0 value below K0_min is precluded; see [0171]… If the table entry indicates a K0 greater than the minimum K0 threshold, then the minimum K0 threshold is satisfied and the UE 115 may receive the corresponding downlink data transmission at the indicated slot; now refer to [0172].. the entry selected for time-domain allocation field in the cross-carrier scheduling DCI may not satisfy the minimum K0 threshold. In such examples, UE 115 may consider the DCI to be invalid and may discard the invalid DCI.
	On page 8, last line to page 9 lines 1- 2 of remarks applicant argues, “There is no hint that any KO value is “applicable starting from a determinable second slot and not the first slot” as in claim 1.”
	Examiner disagree and respectfully submits that as already discussed above Ang teaches about .. Upon exiting low power mode, UE 115 may switch from K0_0 to the default K0_1 (e.g., K0_1=1) and may receive subsequent grants in slot 4 corresponding to downlink data transmissions in slot 5, grants in slot 5 corresponding to downlink data transmission in subsequent slot 6, etc.(i.e. grant can be a hint here). Further Ang 1(i.e. Ang 405) also states in [0123] about .. The DCI 405 may include a BWP index for an upcoming slot. If, for example, the BWP index activates a different BWP format than the current BWP, a BWP switch may be triggered to switch to a target BWP (e.g., from a narrow BWP to a wide BWP, or vice versa). In this case, the new BWP may be activated X its later, where X may be based on a BWP transition latency and/or a delay, indicated, for example, by a k0 value. Accordingly, the current DCI may schedule a future DCI in a different BWP format than that of the current DCI.
	On page 9, first paragraph applicant argues, “The Office Action’s assertion that Ang405 includes “first slot (slotn) receiving DCI having a scheduling parameter having kO=1 which is applicable starting from a second slot (here slonn+ 1) and scheduling parameter kO indicated as a 1-bit index which is determined at slonn” is not supported by the disclosure of Ang405. Notably, there is no suggestion in [0125] that the DCI 405- c (which is received in slotn) includes an indication of KO=1. Instead, as shown in Fig. 4A, DCI 405-c schedules PDSCH 410-c and “DCI 405-c may include a BWP index for an upcoming slot, shown here to be slotn+3”. Thus, [0125] does not support the Office Action’s assertion”.
	Examiner disagrees and respectfully submits that as per claim recitations, “…a scheduling parameter in a downlink control information (DCI) message indicating a minimum KO value, KO_ min for future use, wherein the minimum KO value, KO min, is a minimum slot offset for cross-slot scheduling applicable starting from a second slot and not the first slot, wherein the scheduling parameter is indicated as a 1-bit index, wherein the second slot is determinable at the first slot; subsequently and at or after the second slot, determine that the scheduling parameter indicates cross-slot scheduling for a current slot, wherein cross-slot scheduling indicates that control information during the current slot applies to a future slot subsequent to the current slot; receive, from the base station during the current slot, the control information, wherein the receiver chain is used to receive the control information;”Ang 1 clearly states in [0123] about .. The DCI 405 may include a BWP index for an upcoming slot. If, for example, the BWP index activates a different BWP format than the current BWP, a BWP switch may be triggered to switch to a target BWP (e.g., from a narrow BWP to a wide BWP, or vice versa). In this case, the new BWP may be activated X its later, where X may be based on a BWP transition latency and/or a delay, indicated, for example, by a k0 value. Accordingly, the current DCI may schedule a future DCI in a different BWP format than that of the current DCI; further refer to [0125].
	On page 9,second paragraph applicant argues, “...However, there is no suggestion that any KO value is “applicable starting from a determinable second slot and not the first slot” as in claim 1”.
	Examiner disagrees and respectfully submits that already discussed above Ang teaches about .. Upon exiting low power mode, UE 115 may switch from K0_0 to the default K0_1 (e.g., K0_1=1) and may receive subsequent grants in slot 4 corresponding to downlink data transmissions in slot 5, grants in slot 5 corresponding to downlink data transmission in subsequent slot 6, etc.(i.e. grant can be a hint here). Further Ang 1 also states in [0123] about .. The DCI 405 may include a BWP index for an upcoming slot. If, for example, the BWP index activates a different BWP format than the current BWP, a BWP switch may be triggered to switch to a target BWP (e.g., from a narrow BWP to a wide BWP, or vice versa). In this case, the new BWP may be activated X its later, where X may be based on a BWP transition latency and/or a delay, indicated, for example, by a k0 value. Accordingly, the current DCI may schedule a future DCI in a different BWP format than that of the current DCI.
	On page 9, second last paragraph applicant argues, “Ang755 does not remedy the deficiency of Nokia. In cited [0171], Ang755 describes a table of slot delays and notes that “the minimum KO threshold may be” implicitly or explicitly “configured to UE 115”. There is no suggestion of any delay between when the threshold is “configured” and when it is applicable. Similarly, [0172] notes that “the KO threshold may be configured via signaling from the base station 105, or the KO threshold may be standardized (e.g., defined in a specification) and known at UE 115”. Again, there is no suggestion of a delay between receiving a KO threshold and it becoming applicable.”
	Examiner disagrees and respectfully submits that applicant argument/s does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. 
	On page 9 last paragraph and page 10 first two lines applicant argues, “In cited [0179-0181], Ang755 describes Fig. 9 which illustrates using different minimum KO thresholds in different situations. Specifically, “a UE 115 may be configured with two minimum KO thresholds: a larger threshold (e.g., KO 0) and a default threshold (KO_1) that is smaller” and may switch between the thresholds when “a triggering condition is met”. In other words, the UE must wait to identify when the “triggering condition is met” in order to know when to switch between the thresholds. Then, the new threshold is applicable upon the triggering condition being met. When the triggering condition is met is not determinable in advance, as in claim 1.”
	Examiner disagrees and respectfully submits that applicant argument/s does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468